Citation Nr: 1456202	
Decision Date: 12/23/14    Archive Date: 01/02/15

DOCKET NO.  10-22 477	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUE

Entitlement to service connection for tinnitus. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

H. Hoeft, Counsel



INTRODUCTION

The Veteran served on active duty from October 2001 to August 2007, to include combat service in Iraq. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.  Jurisdiction of the appeal has since been transferred to the RO in Denver. 


FINDING OF FACT

There is competent evidence that the Veteran was exposed to loud noise in-service and that the Veteran's current tinnitus had its onset from an injury, disease, or event of active service origin.


CONCLUSION OF LAW

Resolving all doubt in the Veteran's favor, the criteria for service connection for tinnitus have been met. 38 U.S.C.A. §§ 1110, 5107(b) (West 2002); 38 C.F.R. § 3.303 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, codified in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented, in part, at 38 C.F.R § 3.159, amended VA's duties to notify and to assist a claimant in developing information and evidence necessary to substantiate a claim.


As the claim of service connection for tinnitus is resolved in the Veteran's favor, the only matter disposed of in this decision, further discussion here of compliance with the VCAA with regard to the claim is not necessary.

Service Connection for Tinnitus

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active military service. 38 U.S.C.A. § 1110, 38 C.F.R. § 3.303. 

Service connection means that the facts, shown by evidence, establish that a particular injury or disease resulting in disability was incurred coincident with service, or if preexisting such service, was aggravated by service.  This may be accomplished by showing inception or aggravation during service. 38 C.F.R. § 3.303(a). 

As tinnitus is not listed as one of the chronic diseases in 38 C.F.R. § 3.309, the provisions for service connection for chronic disease under 38 C.F.R. § 3.303(b) do not apply. See Walker v. Shinseki, No. 2011-7184 (Fed. Cir. Feb. 21, 2013). 

Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service. 38 C.F.R. § 3.303(d). 

VA must give due consideration to all pertinent lay and medical evidence in a case where a Veteran is seeking service connection. 38 U.S.C.A. § 1154(a). 

Competency is a legal concept in determining whether lay or medical evidence may be considered, in other words, whether the evidence is admissible as distinguished from credibility and weight, factual determinations going to the probative value of the evidence, that is, does the evidence tend to prove a fact, once the evidence has been admitted. Rucker v. Brown, 10 Vet. App. 67, 74 (1997).

Competency is a question of fact, which is to be addressed by the Board. Jandreau v. Nicholson, 492 F.3d 1372, 1377 (2007).

When the evidence is admissible, the Board must then determine whether the evidence is credible. "Credible evidence" is that which is plausible or capable of being believed. See Caluza v. Brown, 7 Vet. App. 478, 511 (1995), aff'd per curiam, 78 F. 3d 604 (Fed. Cir. 1996) (the determination of credibility is a finding of fact to be made by the Board in the first instance). 

If the evidence is credible, the Board, as fact finder, must determine the probative value or weight of the admissible evidence, that is, does the evidence tend to prove a material fact. Washington v. Nicholson, 19 Vet. App. 362, 369 (2005).  If the evidence is not credible, the evidence has no probative value. 

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the Veteran. 38 U.S.C.A. § 5107(b). 

The Veteran asserts that he has tinnitus as a result of in-service noise exposure.  As an initial matter, the Board notes that in-service exposure to acoustic trauma has been established in this case.  Indeed, the Veteran's DD Form 214 establishes that his MOS was that of an Infantry Officer and he was awarded the Combat Action Ribbon.  Further, as detailed below, his accounts of in-service noise exposure are competent and credible and consistent with the facts and circumstances of his service. 

The service treatment records do not show any complaint, clinical finding, treatment, or diagnosis of tinnitus.

Following service, in May 2007, the Veteran underwent a VA QTC examination for hearing loss.  He denied tinnitus at that time.  

Thereafter, in his July 2009 claim, the Veteran reported that the high-pitched ringing in his ear had progressively worsened over the last year.  He explained that his hearing damage/ringing in his ears was a result of being a commander of a vehicle-mounted platoon.  He explained that they used vehicles with canvas tops and machine guns, which, when fired caused "blinding pain/ringing in ears."  He stated that he was in charge of this particular platoon for a period of 18 months, during which time he engaged in live fire training and combat missions.  He also reported that he was routinely exposed to over 20 shoulder-launched multipurpose assault weapon rockets (SMAW) fired on live fire ranges, noting that the SMAW is the loudest weapon used in the USMC. 

In October 2009, the Veteran was afforded a VA examination for his tinnitus claim.  The Veteran complained of intermittent tinnitus since service.  He denied occupational and post-service recreational noise exposure (without hearing protection).  The examiner opined that tinnitus was less likely as not caused or the result of in-service noise exposure.  For rationale, the examiner simply stated that the electronic hearing testing during service "showed that the Veteran did not have hearing damage during service."

In his December 2009 notice of disagreement, the Veteran stated that the only time he had been exposed to extremely loud noise was during his six years in the USMC, which included two tours in Iraq, extensive live fire training; acting as platoon commander, and frequent radio use with higher command during combat missions.  After his two combat tours, he reported that he started to notice a slight high pitch sound in his ears, especially when he was in a quiet room and about to go to sleep.  He reported that he had not been exposed to any loud noises since his separation from service. 

In his VA Form 9, the Veteran explained that the February 2004 post-deployment questionnaire (contained in the STRs) did not reflect complaints of tinnitus because he was deployed two more times subsequent to that examination (during which time he also received the Combat Action Ribbon).  With respect to his previous denial of tinnitus during his VA examination, the Veteran stated that he had not been educated on what may have caused the high pitch sound in his ears at the time of that evaluation.  

The Veteran underwent another VA audiology examination in June 2014.  The examiner acknowledged that the Veteran had been exposed to hazardous noise in-service, as well as his reports of intermittent high pitched noises in his ears since his second combat tour and the absence of post-service noise exposure.  The examiner opined that tinnitus was less likely than not caused by or the result of noise exposure in-service.  The examiner reasoned that "in the absence of hearing loss, tinnitus is less likely than not caused by or the result of noise trauma."

Considering the pertinent evidence in light of the governing legal authority, the Board finds that the claim must be granted.

Tinnitus is a condition under case law, where lay observation has been found to be competent as to the presence of the disability, that is, tinnitus is capable of lay observation. Charles v. Principi, 16 Vet. App. 370 (2002) (On the question of whether the veteran has a chronic condition since service, the evidence must be medical unless it relates to a condition as to which, under case law , lay observation is competent- "ringing in the ears is capable of lay observation"). See Layno v. Brown, 6 Vet. App. 465, 469-71 (1994) (lay testimony is competent as to symptoms of an injury or illness, which are within the realm of one's personal knowledge, personal knowledge is that which comes to the witness through the use of the senses; lay testimony is competent only so long as it is within the knowledge and personal observations of the witness). 

The Board finds that the Veteran is competent to describe ringing in his ears and his statements are credible that tinnitus began in-service.  Thus, the evidence establishes that the Veteran currently has tinnitus. See also VA audiology examination reports establishing tinnitus diagnosis.  

The remaining question is whether service connection may be granted when the disability is first diagnosed after service, when all the evidence, including that pertinent to service, establishes that the disabilities were incurred in service. 38 C.F.R. § 3.303(d). 

As noted, the Board finds that the Veteran's statements concerning tinnitus onset are credible; that is, his statements tend to prove a fact - namely, that he noticed that tinnitus began in-service after his two combat tours in Iraq.  Moreover, the Board finds the Veteran's reports of having experienced tinnitus since separation from service credible as there is no contradictory evidence in the record.  Again, in his VA Form 9, the Veteran explained the absence of tinnitus complaints on his February 2004 post-deployment examination and at the time of the 2007 VA examination. See VA Form 9.  The Board has no reason doubt the credibility of his explanations in this regard.  Other than the foregoing, there is no indication in the STRs, or any post-service treatment records, that the Veteran ever denied tinnitus or a history of tinnitus, or that the Veteran gave any history of tinnitus inconsistent with his written statements submitted in this claim.  Thus, the Veteran's competent and credible statements establish the in-service incurrence of an injury, disease, or event (noise exposure), resulting in tinnitus.

As the Veteran's lay statements are competent and credible with regard to in-service noise exposure and in describing tinnitus during and since service, and with evidence of current disability, and evidence of a relationship between the current disability (tinnitus) and noise exposure in-service on the basis of continuity, all the elements of service connection have been met and service connection is established. See Buchanan v. Nicholson, 451 F. 3d 1331, 1335 (Fed. Cir. 2006) (If lay evidence presented by the veteran is credible and ultimately competent, the lack of contemporaneous medical evidence should not be an absolute bar to the veteran's ability to prove his claim of entitlement to disability benefits based on that competent lay evidence).

In so finding, the Board acknowledges that the opinions of the 2009 and 2014 VA examiners are unfavorable; however, the 2014 opinion is based entirely on the fact that the Veteran does not currently have hearing loss.  However, the presence or absence of hearing loss is irrelevant to the present claim.  Accordingly, the 2014 VA opinion is afforded little, if any, probative value.  The 2014 opinion is also unfavorable but it is based upon the lack of any documentation hearing damage in the service treatment records.  Indeed, appears that the VA examiner relied on the absence of medical evidence to corroborate tinnitus during a period of active duty, which under the circumstances of the case, has minimal probative value as the Board finds that the Veteran is competent and credible to describe tinnitus during a period of active duty and since service.  

Therefore, the evidence proves a relationship between service and the current tinnitus; that is, the Veteran's statements establish the in-service incurrence of an injury, disease, or event (noise exposure) that resulted in his current tinnitus. Accordingly, resolving reasonable doubt in the Veteran's favor, the Board finds that the Veteran's tinnitus began in-service, and the claim for service connection for tinnitus must be granted. See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102 (2014). 


ORDER


Entitlement to service connection for tinnitus is granted. 




____________________________________________
WAYNE M. BRAEUER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


